DETAILED ACTION
Information Disclosure Statement
Given the large number of references submitted with the Information Disclosure Statements after the close of prosecution and without citation to relevant portions or explanation of relevance to the present claims, only a cursory consideration has been afforded to the individual references in this disclosure.
	
Allowable Subject Matter
Claims 55-75 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In accordance with the decision of the Patent Trial and Appeals Board (“PTAB”) issued on 02/25/2021, PTAB reverses the rejection of Claims 55-75.  
PTAB found in regard to the claim language “decoding, from the bitstream, a target number for a region in the image,” that this claim element is also limited to “encoding the target number in the bitstream so that it may later be decoded from the bitstream.”  PTAB Pages 11-12.  As noted in the reasons for rejection, Prior Art decodes a target number based on other coding information and without specifically encoding the target number in the bitstream.  
In view of this claim construction, PTAB found that “We agree with Appellant that AAPA and Hallapuro fail to teach or suggest that the target number of motion information predictor candidates to be generated is decoded from the bitstream. AAPA describes obtaining a number of motion vector predictor candidates "based on the values taken by the motion vector predictors of the set.”  See PTAB Page 10.  Examiner agrees that the additional limitation 
PTAB expresses no opinion on allowability of the claims in view of other references or IDS disclosures.  
For these reasons, Examiner does not seek to reopen prosecution and can not certify any reasons for allowance other than reasons explicitly stated by the PTAB.
	
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940.  The examiner can normally be reached on Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483